Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER78) Filed in teh Office of /s/ Ross Miller Secretary of State State of Nevada Document Number 20100731258-29 Filings Date and Time 09/29/2010 8:00AM Entity Number E0471552010-0 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation EUROPA ACQUISITION VII, INC. 2.RegisteredAgent for Service ofProcess: (check only one box) x Commercial Registered Agent Vcorp Services, LLC o Noncommercial Registered Agent (name and address below) OR o Office or Position with Entity (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (If different from street address) City Zip code 3.Authorized Stock: (number of shares corporation is authorized to issue) Number of shares With par value: 500,000,000 common stock 10,000,000 preferred stock Par value Per share: Number of Shares Without par value: 0 4. Name and Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional page if more than two directors/trustees) 1. Humaira Haider Name 5806 Falls Gate Court Falls Church VA Street Address City State Zip Code 2 Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more than one Incorporator) Humaira Haider X /s/ Humaira Haider Name Incorporator Signature 5806 Falls Gate Court Falls Church VA Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named Entity. X 9/28/2010 Authorized Signature or Registrant Agent or on Behalf of Registered Agent Entity Date
